Kl Juez PeesxdeNte Se. HebNÁNDez,
emitió la opinión del tribunal.
Ante la Corte de Distrito del Distrito Judicial de Hnmacao presentó demanda de injunction con fecha 20 de diciembre del año 1910, Don Santiago Yeve contra el municipio de Fajardo, representado por su alcalde entonces Don Luis Celis Alquier, para que se expidiera contra el demandado una orden de injunction preliminar ordenándole se abstuviera en lo suce-sivo, y hasta que otra resolución-se dictara, de conceder per-miso, autorización, licencia u otra cosa por el estilo a favor *766de ninguna persona, para liacer alguna casa o edificio dentro del terreno descrito en la demanda, ni para reconstruir, arre-glar o remendar ninguna casa que ya exista construida den-tro de ese mismo terreno, con las costas a la parte deman-dada.
El terreno a que se refiere la demanda comprende siete cuerdas con treinta y cinco céntimos de otra y radica, en el sitio denominado Hatillo, barrio Florencia de Fajardo, es-tando atravesado de este a oeste por la calle de dicho pueblo llamada Cementerio, y lo adquirió el demandante de Don Enrique Bird por escritura pública de 4 de agosto de 1910 y precio de dos mil dollars.
En 3 de enero de 1911, día señalado para la vista de la demanda de injunction tuvo lugar la celebración del acto con asistencia de ambas partes ante el juez, Don Enrique Lloreda, y por el mérito de las alegaciones, de las pruebas admitidas y de los informes de los abogados, dicho juez dictó resolución definitiva el 3 de febrero siguiente, por la que estimó que la naturaleza del caso requería la confirmación del injunction decretado en los mismos términos en que había sido solicitado, con las costas a la parte opositora.
Siete días después el demandante presentó, debidamente jurado, el siguiente:
memorandum DE COSTAS Y HONORARIOS.
20 de diciembre, 1910. Por la demanda de injunction asistencia a la corte para pedir la orden de injunction con viaje a Iíumacao y demás diligencias_ O O <M
Depósito en la corte para gastos judiciales-l_ O T-[
2 viajes en automóvil ida y vuelta a Iíumacao por Fajardo desde San Juan, para el abogado y los testigos, el día 20 de diciembre, y el 3 de enero_ M O O
Preparación de la prueba y asistencia a la vista del injunction el 3 de enero, 1911, con viaje a Hum acao por un día y medio_ O o co
Al frente-$610
*767Del frente_ $610
Cocbe para el marshal de Fajardo a Iíuruacao, para cumplimentar la orden de injunction_ 10
G-astos de testigos_ 15
Al notario para los juramentos de los affidavits— 2
Total_ $637
La parte demandada estableció impugnación a dicho memorandum por el fundamento de que la parte demandante no tenía derecho a costas, aunque la sentencia dictada en el procedimiento haya sido a su favor, pues tal procedimiento no fué entablado en reclamación de cosa litigiosa, cuya cuan-tía pudiera determinarse y estimarse en más de 500 dollars, de acuerdo con la ley de la Asamblea Legislativa aprobada en marzo 12 de 1908; pero que si no se aceptara como bueno el fundamento alegado para la impugnación, las costas re-clamadas serían impugnadas por excesivas.
La representación de Don Santiago Veve sostuvo la pro-cedencia del memorandum impugnado, alegando que sus par-tidas eran justas, razonables y equitativas y que la cuantía de la cosa litigiosa excedía de 500 dollars, pues el terreno a que se contrae el injunction valía 2,000 dollars cuando lo ad-quirió Veve y las cuestiones debatidas en el caso revestían gran importancia.
La corte dictó resolución en 1 de noviembre de 1911, autoi-rizada por el Juez J. A. López Acosia, aceptando del memorandum presentado las partidas 2a., 4a. y 5a. del mismo o sean la de depósito en la corte para gastos judiciales, la de coche al márshal para cumplimentar la orden de injunction y la de gastos de testigos, cuyas partidas dan el total de 35 dollars.
Esa orden está sometida a nuestra consideración a virtud de recurso de apelación interpuesto por la representación de Don Santiago Veve, y la estimamos ajustada a derecho, aten-didos los preceptos legales aplicables al caso.
Los artículos 327 y 339 del Código de Enjuiciamiento Civil según han quedado enmendados por ley de 12 de marzo *768de 1908 y que han de servirnos de guía para la resolución del presente recurso dicen así:
"Artículo 327. — Las partes en pleitos o procedimientos tendrán derecho a las. costas y desembolsos que en ellos se les hayan irrogado, con sujeción a las reglas que más adelante se establecen. En todos los casos en que en un pleito o procedimiento se concedan las costas a una parte, si la materia litigiosa excede de $500, tendrá ésta el derecho de que se le abone por la parte condenada el importe de los honorarios que haya devengado el abogado de la primera por sus servicios. Dis-poniéndose, que nada de lo contenido en esta sección podrá entenderse en el sentido de permitir, que los honorarios de abogados se incluyan en las costas impuestas contra un demandado que no hubiere com-parecido en el pleito o procedimiento, y disponiéndose, además, que los honorarios y costas serán concedidos discrecionalmente por el juez que entienda en el pleito o procedimiento, teniendo en cuenta el grado de culpabilidad, si la hubiere, de la parte condenada por la sentencia.
"Art. 339. — Las costas se reclamarán por la parte a la que hayan sido concedidas, entregando al secretario de la corte, dentro de los diez días siguientes al en que se haya hecho firme la sentencia, o de-cisión que haya puesto fin al asunto, ^un memorandum de dichas costas, de los desembolsos necesarios hechos en el pleito por el reclamante y del montante de la minuta de honorarios de su letrado. La veracidad de ese memorandum deberá ser jurada por la parte o su abogado.
"A la parte condenada al pago deberá servírsele una copia de dicho memorandum por la que lo presente, pudiendo aquélla impugnar todas o cualquiera de sus partidas dentro de los diez días siguientes al en que se le haya entregado su copia. En caso de impugnación, la parte contraria, dentro de los cinco días siguientes al en que se le haya entregado la copia de aquella, podrá contestarla. La corte señalará día para la vista del asunto y celebrada ésta, practicándose en el acto las pruebas pertinentes que las partes propongan, dictará su resolu-ción.
" Si se hubiesen impugnado los honorarios de un abogado por exce-sivos, la corte, al resolver la impugnación, si la declara con lugar fijará la ascendencia de aquellos que deben ser pagados * * *. ’ ’
Como se ve es precepto imperativo contenido en el artí-culo 327, que en todos los casos en que en un pleito o pro-cedimiento se concedan las costas a una parte, si la materia litigiosa excede de 500 dollars, tendrá ésta el derecho de que se le abone por la parte condenada el importe de los honora-*769rios que baya devengado el abogado de la primera por sus servicios.
Las costas ban sido concedidas a la parte demandante; pero por esa sola razón no tiene derecho a' cobrar de la con-traria los honorarios del abogado, pues en el presente case no nos es dado apreciar si la materia litigiosa excede o no de 500 dollars. Ciertamente que el valor de los terrenos a qne se refiere el injunction excede de dicha suma, pues el demandante los’adquirió de Don Enrique Bird por escritura pública de 4 de agosto de 1910 y precio de dos mil dollars; pero ese hecho no 'nos lleva necesariamente a la conclusión de que el derecho reclamado por la demanda de injunction exceda igualmente de dicha suma. Al establecer la ley el precepto de que dejamos hecho mérito supone que ha de ser cierto y determinado o tas able el interés del pleito y que ha de poder fijarse el valor de la cosa litigiosa. Cuando el valor 'sea-indeterminado o no pueda tasarse, no hay términos há-biles para que se dé aplicación al precepto legal expresado. Y no cabe argüir que si la cuantía de los terrenos a que afecta el injunction excede de 500 dollars, se encuentra en igual con-dición el injunction, pues la letra de la ley no autoriza seme-jante deducción, y las leyes que conceden costas no deben ser interpretadas extensivamente o más allá de su sentido literal, sino que hay que interpretarlas estrictamente, como así lo dijimos al resolver en 17 de enero de 1910 el caso de González v. Gromer, (16 D. P. R., 1) y el de Modesto et al. v. Sucesión Dubois, (16 D. P. R., 745).
Pero admitamos en mera hipótesis, que la cuantía del injunction de que se trata excede de 500 dollars. Bajo ese supuesto opinamos que las partidas del memorandum de cos-tas relativas a honorarios del abogado de la parte deman-dante han sido bien excluidas de dicho memorandum por la orden recurrida, encontrándose en igual caso la 'partida de 100 dollars por los viajes de ida y vuelta en automóvil para el abogado y los testigos, y la última partida de dos dollars al notario por los juramentos de los affidavits. El deman-*770dado fué condenado en costas, y los desembolsos beclios en el procedimiento por el demandante y los honorarios de sn abogado no son costas.
Los artículos 327 y 339 que dejamos transcritos hacen referencia a costas desembolsos y honorarios de abogados y por tanto, nosotros debemos aceptar esta misma distinción, sin que podamos comprender en el concepto de costas, desem-bolsos y honorarios.
La distinción entre costas y desembolsos la encontramos ya establecida en la ley 8a., título 22, partida 3a., al ordenar que “los que maliciosamente, sabiendo que no han derecho en la cosa que demandan, mueven a sus contendores pleitos ■sobre ella, trayóndolos a juicio et faciéndoles facer grandes ■costas et misiones, es guisado que non sean sin pena, porque .los otros se rezelen de lo facer.”
Bajo el concepto de costas vienen comprendidos los dere-chos y las indemnizaciones que consistan en cantidades fijas* e inalterables, determinadas anticipadamente por las leyes, reglamentos o aranceles, entendiéndose por desembolsos los demás gastos del juicio, o sean las indemnizaciones y dere-chos, que no estén comprendidos en el concepto' expresado. Bajo la denominación de honorarios de abogados viene com-prendida la remuneración de sus servicios profesionales.
Si como dejamos establecido, costas, desembolsos y hono-rarios de abogados entrañan conceptos distintos, la sentencia ■que condena al pago de costas sólo se refiere a costas y no .a desembolsos y honorarios de abogados, pues si como hemos •dicho antes las leyes referentes a costas deben interpretarse •estrictamente, estrictamente también debe interpretarse a pari sensu una sentencia que condena al pago de costas.
T no se diga que al establecer el artículo 327 que en todos los casos en que se concedan las costas a una parte, tendrá ■ésta el derecho de que se le abone por la parte condenada el importe de los honorarios que haya devengado el abogado de la primera por sus servicios, estableció ipso facto que "toda condena de costas incluye necesariamente los honora-*771rios del abogado, por más que no se exprese en la sentencia. Nó podemos aceptar tal interpretación, pues entendemos qne annqne la ley en el precepto indicado ha querido reconocer el derecho del litigante, a qne en el caso de que se le conce-dan las costas se le abone por la parte condenada el importe de los honorarios devengados por su abogado, ese derecho debe ser declarado en la sentencia condenando expresamente al pago de honorarios, como así se desprende del precepto qne el artículo 327 contiene, relativo a qrie nada de lo con-tenido en dicho artículo podrá entenderse en el sentido de permitir que los honorarios de abogados se incluyan en las costas impuestas contra un demandado qne no hubiere com-parecido en el pleito o procedimiento, y a qne los honorarios y costas sercm concedidos discrecionalmente por él jues que entienda en el pleito o procedimiento, teniendo en cuenta el grado de culpabilidad si la hubiere, de la parte condenada por la sentencia.
Tenemos pues, qne los honorarios de abogados sólo pue-den ser exigióles cuando sn reembolso se ordene expresa-mente en la sentencia por el jiiez qne ha entendido en el jui-cio o procedimiento, y lo mismo decimos de los desembolsos. En el presente caso sólo el Juez Lloreda, qne conoció del pro-cedimiento de injunction pudo hacer tal pronunciamiento y no lo hizo. El Juez López Acosta'hubiera carecido de facultades para hacerlo.
En la impugnación del memorandum de costas, desembol-sos y honorarios podrá discutirse nó el derecho a cobrar las cantidades que dichos conceptos entrañan, cuyo derecho ha-brá sido declarado por sentencia, sino la extensión de ese derecho, bien por ser excesivos los honorarios, bien por tra-tarse de partidas de costas y de desembolsos indebidas o excesivas.
. La orden apelada debe confirmarse.

Confirmada.

' Jueces concurrentes: Sres. Asociados MacLeary, "Wolf, del Toro y Aldrey.